DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on June 8, 2022, is acknowledged.  Claim 21 is hereby withdrawn as non-elected.  

Specification
The disclosure is objected to because of the following informalities: The specification discloses the first fabric as having a low melting point range of 120-150°C and the second fabric to having a high melting point range of 200-260°C (paragraphs [9], [11], [12], and [130] and Table 5), while simultaneously disclosing the first fabric has a high melting point range of 120-150°C and the second fabric to having a low melting point range of 200-260°C (paragraphs [55], [70], [99], and [121]). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since the scope of “buffer layer” is unknown with respect to the claimed artificial turf.  In other words, what function does said the term “buffer” imply in an artificial turf?
Claim 1 is indefinite for the recitation “single-fiber nonwoven fabrics” since the scope of “single-fiber” is unclear.  Does applicant intends to limit the nonwoven fabrics to being made of only one fiber or to being made of one type of fiber material?  If the latter is the case, are the two or more nonwovens (i.e., plural “fabrics”) made of the same fiber material?  Note dependent claim 2 limits the buffer layer to having first and second fabrics with different melting points, which implies that the buffer layer is not made of one fiber material. For examination purposes, the claim recitation is interpreted as “staple fiber nonwoven fabrics.”  See Example 2 of the specification for support thereof.  
Claim 1 is also indefinite for the recitation “a pile unit penetrating the base layer and the buffer layer to be tufted.” Specifically, the phrase “to be tufted” implies the pile is not yet actually tufted therein but will be tufted in the future.  Additionally, the scope of phrase “a pile unit” is unclear since it is unknown if said phrase is descriptive of a single tufted pile (i.e., a unit of pile) or all of the tufted pile yarns as a whole (i.e., a unit).  Note the recitation “wherein one end of the pile unit” implies a single tufted yarn, which then renders the claim indefinite since it is unclear how a single yarn tuft can provide coverage of an entire artificial turf.  
Claim 1 is indefinite for the recitation “a backing layer…formed of long-fiber nonwoven fabrics.”  First, the term “long-fiber” is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, said recitation is indefinite because it is unclear if the backing layer is formed of more than one nonwoven fabric (i.e., “fabrics”).  Note the specification does not disclose use of more than one nonwoven fabric for the backing layer.  For examination purposes, the term is interpreted as continuous filament nonwoven fabric.  
Claim 1 is further indefinite for the recitation that “at least a portion of the buffer layer penetrates the base layer and is positioned on upper surface of the base layer to form pores” since the scope of “pores” is unclear.  Specifically, the dictionary definition of “pore” is an opening in a surface.  Hence, it is unclear how the “untied and spread single-fiber nonwoven fabric” (i.e., exposed needled pile fibers 31 from the nonwoven) can constitute a porous opening on the surface.  (See dependent claim 17 and Figure 3.)  Hence, claim 1 is rejected as being indefinite.  Claims 2-20 are also rejected for their dependency thereupon.  
Claim 2 is rejected as indefinite for the recitation “a first fabric and a second fabric having different melting point.”  First, the recitation is unclear for the use of the singular “melting point” instead of the plural “melting points” when discussing a difference therebetween.  Second, it is unclear what the melting point is different from.  Is the melting point of the first and second fabrics different from the melting point of the base layer?  Or, is the melting point of the first fabric different from the melting point of the second fabric?  For examination purposes, the claim is interpreted as “a first fabric and a second fabric, wherein the first fabric has a melting point different than a melting point of the second fabric.”
Claim 4 is rejected as indefinite for the recitation “the mixture ratio of the first and second fabrics is in a weight ratio of.”  Specifically, the term “the mixture ratio” lacks proper antecedent basis.  Additionally, it is unclear how two nonwoven fabrics can be “mixed.”  For examination purposes, the claim is interpreted as limiting “a weight ratio of the first fabric to the second fabric.”
Claim 5 recites the limitation “the first fabric” and “the second fabric.”  There is insufficient antecedent basis for this limitation in the claim since claim 5 depends from claim 1, while the first and second fabrics are not recited until claim 2.  
Claim 5 is rejected as being indefinite for the recitation “the first fabric having low melting point and the other end of the pile unit are mixed each other and cured to be combined.”  Specifically, it is unclear how a material in fabric form and a material in yarn form can be “mixed each other” (i.e., mixed with each other).  Secondly, it is unclear how “curing” combines the two materials.  For examination purposes, the claim is interpreted as the first fabric having a low melting point and the other end of the pile unit are fused together (i.e., heated to their melting points and then cooled to form a fusion bond).  See paragraphs [56] and [59] of the specification for support thereof.  Claims 10, 13, 15, and 20 are similarly rejected.  
Claim 5 is also rejected as indefinite for the recitation that the “pullout strength of the buffer layer exceeds 80N.”  Specifically, pullout strength of a pile fabric (e.g., carpet or artificial turf) is conventionally a measure of the strength of the pile tuft attached to a primary backing (i.e., substrate into which the pile is tufted).  Hence, the scope of pullout strength of the buffer layer, which is essentially a layer of the primary backing, is unclear. Looking to the specification for clarification does not resolve the issue.  Note paragraph [58] of the specification recites “the pullout force of the pile unit 10,” while paragraph [80] recites “the pullout strength of the pile unit 10 and the buffer layer 30.” Additionally, since the specification lacks a disclosure to how the pullout strength is measured (e.g., a standardized test), the claim is also indefinite for the scope of “exceeds 80N.”  In other words, the recitation “exceeds 80N” is a relative term which renders the claim indefinite. Said recitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Note an artificial turf sample being tested for pullout strength may result in different values based upon the testing parameters (e.g., sample size, atmospheric conditions, rate of force applied, etc.).  Hence, claim 5 is rejected as indefinite.  
Claim 9 is indefinite for the recitation “wherein if an adhesive is coated on undersurface of the backing layer….” Due to the word “if,” it is unclear if applicant intends to positively limit the artificial turf to having an adhesive coating or not.  Applicant is claiming a specific artificial turf final product not a product that may occur in a future state (i.e., if coated with an adhesive).  For examination purposes, the claim is interpreted as “wherein an adhesive is coated on the undersurface of the baking layer and penetrates the backing layer and buffer layer.”
Claim 10 is rejected for the recitation “peel strength of the backing layer exceeds 90N.” Since the specification lacks a disclosure to how the peel strength is measured (e.g., a standardized test), the claim is indefinite for the scope of “exceeds 90N.”  In other words, the recitation “exceeds 90N” is a relative term which renders the claim indefinite. Said recitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Note an artificial turf sample being tested for peel strength may result in different values based upon the testing parameters (e.g., sample size, atmospheric conditions, rate of force applied, etc.).  Hence, claim 10 is rejected as indefinite.  
Claim 12 is indefinite for the recitation “wherein the buffer layer includes a core and a sheath covering the core.”  It is unclear if applicant intends the nonwoven fabrics of the buffer layer to comprise a core layer and a sheath layer or if applicant intends to limit the fibers of the nonwoven to be sheath-core fibers.  For examination purposes, the claim is interpreted as limiting the fibers of the nonwovens to sheath-core fibers.  
Claim 15 is rejected for the recitation “wherein the base layer and the buffer layer are not melted and combined each other by a part of the buffer layer penetrating the base layer.”  Specifically, it is unclear if claim should read “are not melted and not combined with each other by…” or “are not melted and are combined with each other by….”  For examination purposes, the latter reading is employed.
Claim 15 is also rejected as indefinite for limiting the base layer to not being melted while simultaneously limiting the undersurface of the base layer to being melted.  The two limitations are contradictory.  
Claim 16 is rejected as indefinite for limiting the layers to “contain moisture” while simultaneously limiting the moisture to being vaporized.  The two limitations are contradictory.
Claim 16 is also indefinite since the scope of “to lower a surface of the one end of the pile unit” is unknown.  
Claim 17 is indefinite for limiting the portion of the buffer layer on the upper surface of the base layer to being “dot-shaped.”  Since a dot is a round mark or spot, it is unclear how the fibrous nonwoven layer of the buffer layer can be in the shape of a dot.  For examination purposes, the claim is interpreted as limiting said portion to being in a dot pattern.  
Claim 17 is also rejected as indefinite since the scope of the recitation “single-fiber nonwoven fabrics come untied to be spread” is unknown.  
Claim 18 is indefinite for the recitation of “a liquid synthetic-resin adhesive.”  It is unclear if the adhesive is in liquid form in the final artificial turf product or if said adhesive is applied in a liquid form and the dried or cured to a solid form.  Additionally, if the adhesive is in liquid form in the final product, it is unclear how said liquid can impart stiffness to the base and backing layers.  
Claim 19 is rejected as indefinite for the recited permeability ranges.  Since the specification lacks a disclosure to how the permeability is measured (e.g., a standardized test), the claim is indefinite for the scope of said ranges.  In other words, the range recitations are relative terms which renders the claim indefinite. Said recitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Note an permeabilities of fabrics may result in different values based upon the testing parameters (e.g., sample size, atmospheric conditions, rate of force applied, etc.) and based upon what is being measured as permeable (e.g., water, vapor, or gas).  Hence, claim 19 is rejected as indefinite.  Claim 20 is similarly rejected.  
Claim 20 is rejected as indefinite because it is unclear if the recited permeability is for just the combination of the base, buffer, and backing layers combined with each other or for the artificial turf comprising the combination of the base, buffer, and backing layers and the tufted pile.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The following art teaches aspects of applicant’s claimed invention.  Specifically, US 2012/0244310 issued to Visscher, US 2010/0092721 issued to Maltha, and KR 101117779 issued to Lee teach multilayer nonwoven primary backings.  Additionally, US 2016/0108584 issued to Kim, KR 101757189 issued to Eom, US 2019/0032286 issued to Qian, US 2008/0044599 issued to Stroppiana, US 2018/0030632 issued to Reutelingsperger, WO 2012/060698 issued to Vogel teach multilayered primary backings and fused tuft backloops. Furthermore, US 4,053,668 issued to Kimmel, US 4,242,394 issued to Lieb, US 2016/03194393 issued to Verleyen, and WO 2004/035903 issued to Layman teach multilayered primary backings having nonwoven fibers needlepunched through the backing to an upper surface thereof.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 8, 2022